Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 09/12/2019. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 16/569,327, filed 09/12/2019 claims Priority from Provisional Application 62731530, filed 09/14/2018.

Drawings
	The drawings are objected to because in Fig. 3, a potential infinite loop is found for the loop of steps 306A, 306B, 306C and 308. It is suggested to add another decision box at 308 by asking “all spot load is considered?” If yes, go to 318B and if no, go to 306A, as an option for amendment.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
	Claims 1, 2, 5, 7, 11, 13, 16, 18 and 20 are objected to because of the following informalities:  As per claims 1, 2, 5, 11, 13, 16 and 20, the limitations “spot load(s)” should be replaced with “spot load position(d)” or with “spot load location(s)” or with an appropriate phrase if they mean a position in the distribution system feeders because “spot load(s)” represent amount of power generated by distributed power generator(s) such as PV solar panel or wind turbines (See spot loads, e.g. amount of power provided by a source of distributed power generation [0017]).  
	As per claims 7 and 18, the label “(f)” in “(f) determining” should be replaced with “(h)” or with an appropriate label. 

	Claim 11 is objected under 37 CFR 1.75 as being a substantial duplicate of claims 4 because claim 11 does not further limit claim 4.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object .
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method comprising:
receiving a plurality of performance parameters for a plurality of distribution system feeders; (1.A)
and determining, based on at least the plurality of performance parameters, a hosting capacity for the distribution system by: (1.B)
generating a subset of spot loads from among a plurality of spot loads, wherein each spot load comprises one or more characteristics; (1.C)
determining, based on the subset of spot loads and the plurality of performance parameters, a hosting capacity contribution of each of the plurality of distribution system feeders; (1.D)
and determining, based on the hosting capacity contribution of each of the plurality of distribution system feeders, a final hosting capacity for the distribution system. (1.E) “. 

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements may have not been repeated)
In Claim 1: “A method” and “receiving a plurality of performance parameters for a plurality of distribution system feeders”;
In Claim 12: “A system”, “a memory”, “a processor” and “receive, with a network interface, a plurality of performance parameters for a plurality of distribution system feeders”;
As per claim 1, the additional element in the preamble “A system” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular technological environment or field of use. The limitation/step “receiving a plurality of performance parameters for a plurality of distribution system feeders” represents a data collection process step and it only adds insignificant extra-solution activity to the judicial exception. The limitation/elements “a plurality of distribution system feeders” are not particular in the art.
As per claim 12, the additional element in the preamble “A system” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular technological environment or field of use. The limitations/elements “a memory” and “a processor” represent general computing hardware resources and they are not particular in the art.
The limitation/step “receive, with a network interface, a plurality of performance parameters for a plurality of distribution system feeders” represents a data collection process step with data communication means and it only adds insignificant extra-solution activity to the judicial exception. The limitation/element “a network interface” represents a general data communication resource and it is not particular in the art.

In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation can be found either. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record (Step 2B analysis). The limitations/elements “a plurality of distribution system feeders”, “a processor”, “a memory” and “network interfaces” are well understood, routine and conventional elements in the art according to the prior art of record.

	Therefore, Claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (F. Ding and B. Mather, “On Distributed PV Hosting Capacity Estimation, Sensitivity Study, and Improvement”, IEEE Transactions on Sustainable Energy, vol. 8, no. 3, July 2017), hereinafter ‘Ding’ in view of Weatherhead (US 20120078432 A1), hereinafter ‘Weatherhead’.
As per claim 1, Ding discloses the claim as follows.
	A method comprising: (procedure to … estimate PV hosting capacity [pg. 1011 left col line 5-4 from the bottom])
	receiving a plurality of performance parameters for a plurality of distribution system feeders; (distribution feeders, feeder characteristics, including voltage class, peak load power … feeder length, maximum impedance, maximum load [pg. 2011 right col line 5 – pg. 2012 line 7], operational constraints, voltage and transformer constraints, induced voltage rise due to the  equivalent to performance parameters)
	generating a subset of spot loads from among a plurality of spot loads, wherein each spot load comprises one or more characteristics; (Cpen is defined as the ratio between total number of PV systems and total number of customers in a feeder under a specific value of Cpen, PV locations are selected randomly from all candidate customers and each PV location is assigned one aggregate PV system [pg. 1011 left col line 5 from the bottom – right col line 2, Fig. 1], , equivalent to generating a subset of spot loads)
	determining, based on the subset of spot loads and the plurality of performance parameters, a hosting capacity contribution of each of the plurality of distribution system feeders; (PV hosting capacity results of seventeen feeders, percentage of peak load, no voltage violations [pg. 1012 left col line 3 from the bottom – right col line 5, Fig. 3])

Although Ding discloses “the hosting capacity contribution of each of the plurality of distribution system feeders” (PV hosting capacity results of seventeen feeders, percentage of peak load [PV hosting capacity results of seventeen feeders, percentage of peak load, no voltage violations [pg. 1012 left col line 3 from the bottom – right col line 5, Fig. 3]], Ding is silent regarding 
	“determining, based on at least the plurality of performance parameters, a hosting capacity for the distribution system by:” and “determining, based on the hosting 

Weatherhead discloses total energy load of the distribution system can be calculated based on multiple energy buses which has each contribution percentage of energy load (Virtual energy bus can compute a total load seen by all load modules 2081-208N as a percentage of the available supply reported by the feeder module(s), a total energy load seen by each energy source associated with the bus, and other such calculations. In this way, virtual energy bus 204 can provide multiple orthogonal views of a facility's energy usage. Multiple energy busses can be instantiated and associated with selected subsets of load modules and feeder modules if segregated management of separate load systems is desired [0028, Fig. 2]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Ding in view of Weatherhead to determine a final hosting capacity for the distribution system based on the hosting capacity contribution of each of the plurality of distribution system feeders for an easy and efficient distribution power system control and management with hosting capacity assessment. (Weatherhead - desirable that such a load management system can be easily integrated with a new or existing general control system without the need for complicated custom programming or specialized instrumentation [0004]) (Ding - As a result, this paper will propose an active distribution network management (ADNM) approach based on formal optimization to maximize PV 

As per claim 12, Ding discloses the claim as follows.
	receive a plurality of performance parameters for a plurality of distribution system feeders; (distribution feeders, feeder characteristics, including voltage class, peak load power … feeder length, maximum impedance, maximum load, equivalent to performance parameters [pg. 2011 right col line 5 – pg. 2012 line 7], operational constraints, voltage and transformer constraints, induced voltage rise due to the  reverse power flow [pg. 2010 right col line 4 from the bottom – pg. 2011 left col line 38])
	generating a subset of spot loads from among a plurality of spot loads, wherein each spot load comprises one or more characteristics; (Cpen is defined as the ratio between total number of PV systems and total number of customers in a feeder under a specific value of Cpen, PV locations, equivalent to a subset of spot loads, are selected randomly from all candidate customers and each PV location is assigned one aggregate PV system [pg. 1011 left col line 5 from the bottom – right col line 2, Fig. 1])
	determining, based on the subset of spot loads and the plurality of performance parameters, a hosting capacity contribution of each of the plurality of distribution system feeders; (PV hosting capacity results of seventeen feeders, percentage of peak load, no voltage violations [pg. 1012 left col line 3 from the bottom – right col line 5, Fig. 3])

Although Ding discloses “the hosting capacity contribution of each of the plurality of distribution system feeders” (PV hosting capacity results of seventeen feeders, percentage of peak load [PV hosting capacity results of seventeen feeders, percentage of peak load, no voltage violations [pg. 1012 left col line 3 from the bottom – right col line 5, Fig. 3]], Ding is silent regarding 
	“determining, based on at least the plurality of performance parameters, a hosting capacity for the distribution system by:”, “determining, based on the hosting capacity contribution of each of the plurality of distribution system feeders, a final hosting capacity for the distribution system” and
	“a system, a memory having computer-executable instructions encoded thereon; and a processor functionally coupled to the memory and configured, by the computer- executable instructions, to cause the system to perform the following steps” and  the use of “a network interface” when receiving a plurality of parameters.

Weatherhead discloses total energy load of the distribution system can be calculated based on multiple energy buses which has each contribution percentage of energy load (Virtual energy bus can compute a total load seen by all load modules 2081-208N as a percentage of the available supply reported by the feeder module(s), a total energy load seen by each energy source associated with the bus, and other such calculations. In this way, virtual energy bus 204 can provide multiple orthogonal views of a facility's energy usage. Multiple energy busses can be instantiated and associated with selected subsets of load modules and feeder modules if segregated management of separate 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Ding in view of Weatherhead to determine a final hosting capacity for the distribution system based on the hosting capacity contribution of each of the plurality of distribution system feeders for an easy and efficient distribution power system control and management with hosting capacity assessment by utilizing computer computing and communication resources.

As per claim 10, Ding and Weatherhead disclose claim 1 set forth above.
Ding further discloses performance parameters are one or more of overvoltage, under-voltage, reverse power flow, or thermal overloading (overvoltage [pg. 1014 left col line 18-17 from the bottom], overvoltage problem, within 5% deviation from the normal value, showing under-voltage too [pg. 1018 left col line 5-7]], reverse power flow [pg. 1011 left col line 23-24], Thermal limit in branch i [pg. 1010 left col line 2 from the bottom], voltage and thermal limits [pg. 1015 left col line 4 -1 from the bottom]).

Claims 2-5, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ding and Weatherhead in view of Tolnar (US 20080231114 A1), hereinafter ‘Tolnar’ and Bowman-Amuah (US 6578068 B1), hereinafter ‘B-A’.  
As per claims 2 and 13, Ding and Weatherhead disclose claims 1 and 12 set forth above.
Although Ding discloses characteristic associated with each of the plurality of spot loads (PV inerter features [pg. 1013 left col line 15-20, pg. 1029 left col line 10 from the bottom, pg. 1019 right col line 27-38]), Ding is silent regarding 
	“determining whether each characteristic associated with each of the plurality of spot loads is anomalous or non-anomalous; modifying a state of at least one anomalous characteristic such that the modified state is indicative of the characteristic being non-anomalous; and generating a subset of spot loads comprising one or more of the plurality of spot loads, wherein all characteristics associated with spot loads of the subset are non-anomalous”.

Tolnar discloses customer type and amount of energy from a load (distribution network [abs], load, feeder line [0026], distributed energy resource, amount of energy, type of load at a customer’s premises [0029]).

B-A discloses software errors associated with data object having null value or zero value (Error handling services, software errors [col 101 line 43-48], A "null" value is a frequently used value in object-based systems. A "null" represents the empty set. It is often returned from a service that is unable to find the requested elements [col 244 line 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Tolnar and B-A to determine whether each characteristic associated with each of the plurality of spot loads is anomalous or non-anomalous and fix anomalies and generate a set of plurality of spot loads non-anomalous for an easy and efficient distribution power system control and management with bug-free software tool.

As per claims 3 and 14, Ding, Weatherhead, Tolnar and B-A disclose claims 2 and 13 set forth above.
Tolnar already discloses the characteristics comprising a customer type and power energy amount (distribution network [abs], load, feeder line [0026], distributed energy resource, amount of energy, type of load at a customer’s premises [0029]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Tolnar to disclose a customer type and a number of kilowatts as the characteristics for an accurate assessment hosting capacity of the feeder.

As per claims 4 and 15, Ding, Weatherhead, Tolnar and B-A disclose claims 3 and 14 set forth above.
B-A already discloses software errors associated with data object having null value or zero value (Error handling services, software errors [col 101 line 43-48], A "null" value is a frequently used value in object-based systems. A "null" represents the empty set. It is often returned from a service that is unable to find the requested elements [col 244 line 57-61 ]; Some languages, such as Java, support Null as a specific value, whereas other languages do not ‘e.g., C++ which uses zero and context to determine Null [col 208 line 55-59]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of B-A to identify one or more of a customer type indicative of a null value or a number of kilowatts indicative of zero as an anomalous characteristics to create a bug-free software tool for easy and efficient distribution power system control and management.

As per claim 11, Ding, Weatherhead, Tolnar and B-A disclose claim 4 set forth above.
B-A already discloses software errors associated with data object having zero value (Error handling services, software errors [col 101 line 43-48], A "null" value is a frequently used value in object-based systems. A "null" represents the empty set. It is often returned from a service that is unable to find the requested elements [col 244 line 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of B-A to identify a customer type associated with a value of a first characteristics of a given spot load and modify one or more of a customer type indicative being anomalous and a number of kilowatts indicative of zero as an anomalous characteristics to create a bug-free software tool for easy and efficient distribution power system control and management.

As per claims 5 and 16, Ding, Weatherhead, Tolnar and B-A disclose claims 4 and 15 set forth above.
Ding further discloses the claim as follows.
	(a) selecting, by a computing device at random, a spot load from among the subset of spot loads for a feeder; (PV locations are selected randomly [pg. 1011 left col line 1 from the bottom, Fig. 1])
	(b) adjusting, by a specified amount, a number of kilowatts associated with a characteristic of the randomly selected spot load, (selecting appropriate locations to install PV and adjusting the power factor of PV inverter, adjust inverter power factor [pg. 1014 left col line 13-18, line 2-1 from the bottom, pg. 1016 left col line 4 from the bottom, ], analyze the impact of different types of i.e. keeping their states same as initial values, and adjust the power factor of PV system [pg. 1018 left col line 14-19], Penetration ‘KW’ [Fig. 9], generate a chromosome [Fig. 8], including adjusting power factor. See Each chromosome in a population is a real-valued string including 2NPVsys + NTS + NCap + NVR genes in total, which are: 2NPVsys genes representing …power factors of all PV inverters [pg. 1016 left col 8-11])
	(c) generating, based on the adjusted number of kilowatts, a load flow for the feeder, (solve power flow [pg. 1016 left col line 4-1 from the bottom, Fig. 8])
	(d) determining, based on a load flow for the feeder, whether any of a plurality of performance parameters is violated, (check the constraints ‘12’–‘14’, ‘20’ and ’21’ [pg. 1016 left col line 2-1 from the bottom, Fig. 8])
	(e) responsive to determining that the plurality of performance parameters are not violated, 
	repeating steps (a)-(d) for each spot load of the subset of spot loads, (yes [Fig. 8], see the repeating loop in the lower half, which is a repetition of the upper half)
	(f) responsive to determining that at least one of the plurality of performance parameters is violated, decreasing, by the adjusted amount, a number of kilowatts associated with the characteristic of the previously selected spot load, (check PV system limits and topology constraint ‘15’-‘19’, update … solve power flow, check V-I constrains ’12’-‘14’, ‘20’, ‘21’ [Fig. 8] ) and 


As per claims 6 and 17, Ding, Weatherhead, Tolnar and B-A disclose claims 5 and 16 set forth above.
Ding discloses the peak load as an indication of adjusted KWatts amount (PV penetration cannot exceed peak loads [pg. 1015 right col line 9-10], adjust the power factor of PV system [pg. 1018 left col line 14-19], Penetration ‘KW’ [Fig. 9]).

Claims 7-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ding, Weatherhead, Tolnar and B-A in view of Lavalliere (J. M. Lavalliere, “Analysis of Large Scale PV Systems with Energy Storage to a Utility Grid”, (2016). All Theses. 2807, https://tigerprints.clemson.edu/all_theses/2807), hereinafter “Lavalliere”.
As per claims 7 and 18, Ding, Weatherhead, Tolnar and B-A disclose claims 5 and 17 set forth above.
Although the set forth combined prior art discloses the steps (a)-(f), the set forth combined prior art is silent regarding the adjusted number of kilowatts is indicative of a minimum load.

Lavalliere discloses the use a minimum load as the adjusted power amount (To make the results of the DG hosting capacity algorithm conservative, inferences are made on seasonal worst case scenarios of minimum load levels [pg. 39 line 1 from the bottom – 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Lavalliere to use a minimum load as the adjusted number of Kilowatts for a conservative hosting capacity assessment for a reliable and efficient distribution power system control and management.

As per claims 8 and 19, Ding, Weatherhead, Tolnar, B-A and Lavalliere disclose claims 7 and 18 set forth above.
Ding further discloses the claims by assessing the hosting capacity with a conservative approach by taking the minimum between any two scenarios of calculating hosting capacity (HC = min {hc1, hc2 … Hc total scenario} [pg. 1011 right col line 6 from the bottom, equation 1]).

As per claim 9, Ding, Weatherhead, Tolnar, B-A and Lavalliere disclose claim 8 set forth above.
Ding further discloses the claims by assessing the hosting capacity with a conservative approach by taking the minimum between any two scenarios of calculating hosting capacity (HC = min {hc1, hc2 … Hc total scenario} [pg. 1011 right col line 6 from the bottom, equation 1]).

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ding.
As per claim 20, Ding discloses the claim as follows.
A method comprising:
	(a) selecting, by a computing device at random, a spot load from among the subset of spot loads for a feeder; (PV locations are selected randomly [pg. 1011 left col line 1 from the bottom, Fig. 1])
	(b) adjusting, by a specified amount, a number of kilowatts associated with a characteristic of the randomly selected spot load, (selecting appropriate locations to install PV and adjusting the power factor of PV inverter, adjust inverter power factor [pg. 1014 left col line 13-18, line 2-1 from the bottom, pg. 1016 left col line 4 from the bottom, ], analyze the impact of different types of operations in ADNM on increasing PV hosting capacity, (i) Freeze all switching devices, i.e. keeping their states same as initial values, and adjust the power factor of PV system [pg. 1018 left col line 14-19], Penetration ‘KW’ [Fig. 9], generate a chromosome [Fig. 8], including adjusting power factor. See Each chromosome in a population is a real-valued string including 2NPVsys + NTS + NCap + NVR genes in total, which are: 2NPVsys genes representing …power factors of all PV inverters [pg. 1016 left col 8-11])
	(c) generating, based on the adjusted number of kilowatts, a load flow for the feeder, (solve power flow [pg. 1016 left col line 4-1 from the bottom, Fig. 8])
	(d) determining, based on a load flow for the feeder, whether any of a plurality of performance parameters is violated, (check the constraints ‘12’–‘14’, ‘20’ and ’21’ [pg. 1016 left col line 2-1 from the bottom, Fig. 8])

	repeating steps (a)-(d) for each spot load of the subset of spot loads, (yes [Fig. 8], see the repeating loop in the lower half, which is a repetition of the upper half)
	(f) responsive to determining that at least one of the plurality of performance parameters is violated, decreasing, by the adjusted amount, a number of kilowatts associated with the characteristic of the previously selected spot load, (check PV system limits and topology constraint ‘15’-‘19’, update … solve power flow, check V-I constrains ’12’-‘14’, ‘20’, ‘21’ [Fig. 8] ) and 
	(g) determining, based on the generated load flows for the feeder, a first hosting capacity contribution for the feeder. (solve power flow [Fig. 8], determine maximum hosting capacity [pg. 1016 right col line 16]).

Although Ding does not recite the phrases, e.g. spot load, adjusted number of kilowatts, as exactly as the claim, Ding discloses the same concept as the claim in equivalent phrases.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of Ding to optimize a first hosting capacity contribution for the feeder by adjusting a number of kilowatts associated with a characteristic of the randomly selected spot load by checking the generated load flows of the feeder for an easy and efficient distribution power system control and management.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Africano (Y. Africano and et al, “Co-simulation strategy of PV hosting capacity applying a stochastic analysis”, 2017 IEEE Workshop on Power Electronics and Power Quality Applications (PEPQA)) discloses the implementation of a co-simulation methodology to define the hosting capacity when integrating (photovoltaic panels) PVs into a distribution system [abs].
	Zhang (X. Zhang, “Network Capacity Assessment of CHP-based Distributed Generation on Urban Energy Distribution Networks”, Ph. D. Thesis, Arizona State University May 2013) discloses how much of the CHP-based DG can be accommodated and where to locate these DERs, and given preexisting constraints, how to quantify the mutual impacts on operation performances between these urban energy distribution networks and the CHP-based DG [abs] and discloses “If the power output is zero, then it means no CHP-based DG units are placed in that node [pg. 53 line 5-6]”.
	Dzafic (US 20180231596 A1) discloses “Errors arising with 8 real-time measurements are … clearly closer to zero in average [0106]”.
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Examiner, Art Unit 2865